Exhibit Ur-Energy Inc. (a Development Stage Company) Unaudited Interim Consolidated Financial Statements June 30, 2009 (expressed in Canadian dollars) Ur-Energy Inc. (a Development Stage Company) Consolidated Balance Sheets (expressed in Canadian dollars) June 30, 2009 December 31, 2008 $ $ Assets Current assets Cash and cash equivalents (note 4) 27,205,124 25,799,735 Short-term investments (note 4) 25,917,345 39,174,200 Marketable securities 33,000 7,500 Amounts receivable 70,143 132,710 Prepaid expenses 185,729 77,777 53,411,341 65,191,922 Bonding and other deposits (note 5) 3,584,025 2,578,825 Mineral properties (note 6) 32,314,197 31,808,821 Capital assets (note 7) 1,463,917 1,631,304 Construction in progress (note 8) 727,636 323,093 38,089,775 36,342,043 91,501,116 101,533,965 Liabilities and shareholders' equity Current liabilities Accounts payable and accrued liabilities 746,825 2,265,058 746,825 2,265,058 Future income tax liability 478,000 478,000 Asset retirement obligation (note 9) 557,192 513,576 1,782,017 3,256,634 Shareholders' equity (note 10) Capital stock 144,805,960 144,396,460 Warrants - - Contributed surplus 13,196,533 12,721,559 Deficit (68,283,394 ) (58,840,688 ) 89,719,099 98,277,331 91,501,116 101,533,965 The accompanying notes are an integral part of these consolidated financial statements Approved by the Board of Directors (signed)/s/ Jeffery T. Klenda, Director (signed)/s/ Thomas Parker, Director Page 1 Ur-Energy Inc. (a Development Stage Company) Consolidated Statements of Operations, Comprehensive Loss and Deficit (expressed in Canadian dollars, except for share data) Cumulative from Three Months Three Months Six Months Six Months March 22, 2004 Ended Ended Ended Ended Through June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 June 30, 2009 $ (as restated - see Note 3) (as restated - see Note 3) Expenses General and administrative 1,400,320 1,768,229 2,760,508 3,604,514 24,683,557 Exploration and evaluation 1,274,631 2,395,510 2,510,896 3,890,440 42,293,449 Development 897,580 1,338,567 3,274,068 1,338,567 12,128,604 Write-off of mineral properties 43,501 - 107,062 - 426,707 (3,616,032 ) (5,502,306 ) (8,652,534 ) (8,833,521 ) (79,532,317 ) Interest income 218,637 600,409 619,380 1,389,689 6,697,819 Foreign exchange gain (loss) (1,933,051 ) (156,296 ) (1,298,720 ) 496,150 4,269,519 Other income (loss) (117,332 ) 3,000 (110,832 ) (8,685 ) (147,470 ) (1,831,746 ) 447,113 (790,172 ) 1,877,154 10,819,868 Loss before income taxes (5,447,778 ) (5,055,193 ) (9,442,706 ) (6,956,367 ) (68,712,449 ) Recovery of future income taxes - 429,055 Net loss and comprehensive loss for the period (5,447,778 ) (5,055,193 ) (9,442,706 ) (6,956,367 ) (68,283,394 ) Deficit - Beginning of period As previously reported (62,835,616 ) (14,289,211 ) (58,840,688 ) (13,080,150 ) - Change in policy for accounting for exploration and development costs (note 3) - (28,599,066 ) - (27,906,953 ) - As restated (62,835,616 ) (42,888,277 ) (58,840,688 ) (40,987,103 ) - Deficit - End of period (68,283,394 ) (47,943,470 ) (68,283,394 ) (47,943,470 ) (68,283,394 ) Weighted average number of common shares outstanding: Basic and diluted 93,893,607 93,222,893 93,789,463 92,746,354 Loss per common share: Basic and diluted (0.06 ) (0.06 ) (0.10 ) (0.08 ) The accompanying notes are an integral part of these consolidated financial statements Page 2 Ur-Energy Inc. (a Development Stage Company) Consolidated Statements of Cash Flow (expressed in Canadian dollars) Cumulative from Three Months Three Months Six Months Six Months March 22, 2004 Ended Ended Ended Ended Through June 30, 2009 June 30, 2008 June 30, 2009 June 30, 2008 June 30, 2009 $ (as restated - see Note 3) (as restated - see Note 3) Cash provided by (used in) Operating activities Net loss for the period (5,447,778 ) (5,055,193 ) (9,442,706 ) (6,956,367 ) (68,283,394 ) Items not affecting cash: Stock based compensation 194,485 1,195,742 474,974 2,048,886 15,237,171 Amortization of capital assets 135,925 142,047 289,054 230,234 915,118 Provision for reclamation - 2,625 76,966 (4,975 ) 519,562 Write-off of mineral properties 43,501 - 107,062 - 426,707 Foreign exchange loss (gain) 1,933,051 156,296 1,298,720 (496,150 ) (4,269,519 ) Gain on sale of assets - (5,361 ) Non-cash exploration costs (credits) - 2,726,280 Other loss (income) (10,500 ) (3,000 ) (17,000 ) 12,000 (2,002 ) Future income taxes - (429,055 ) Change in non-cash working capital items: Amounts receivable (5,841 ) 61,391 59,847 740,190 (55,718 ) Prepaid expenses (74,927 ) (64,694 ) (115,167 ) (82,092 ) (176,098 ) Accounts payable and accrued liabilities (562,625 ) 758,049 (1,515,464 ) (100,162 ) 452,651 (3,794,709 ) (2,806,737 ) (8,783,714 ) (4,608,436 ) (52,943,658 ) Investing activities Mineral property costs (74,055 ) (109,543 ) (165,198 ) (252,613 ) (10,626,010 ) Construction in progress (346,724 ) - (404,543 ) - (727,636 ) Purchase of short-term investments (25,674,968 ) (51,787,722 ) (26,111,693 ) (51,787,722 ) (153,792,184 ) Sale of short-term investments 36,228,213 - 38,961,264 49,989,021 129,583,182 Decrease (increase) in bonding and other deposits 16,465 (242,778 ) (1,231,688 ) (170,137 ) (3,343,042 ) Proceeds from sale of capital assets - 26,344 Purchase of capital assets (50,772 ) (655,444 ) (121,667 ) (964,156 ) (2,357,426 ) 10,098,159 (52,795,487 ) 10,926,475 (3,185,607 ) (41,236,772 ) Financing activities Issuance of common shares and warrants for cash - - - 2,750,000 122,668,053 Share issue costs - (5,314 ) - (115,314 ) (2,569,025 ) Proceeds from exercise of warrants, compensation options and stock options - 43,750 - 90,000 18,567,931 Payment of New Frontiers obligation - (17,565,125 ) - 38,436 - 2,724,686 121,101,834 Effects of foreign exchange rate changes on cash (1,077,081 ) (148,817 ) (737,372 ) 482,476 283,720 Net change in cash and cash equivalents 5,226,369 (55,712,605 ) 1,405,389 (4,586,881 ) 27,205,124 Cash and cash equivalents - Beginning of period 21,978,755 77,438,481 25,799,735 26,312,757 - Cash and cash equivalents - End of period 27,205,124 21,725,876 27,205,124 21,725,876 27,205,124 Non-cash financing and investing activities: Common shares issued for properties - - 409,500 - The accompanying notes are an integral part of these consolidated financial statements Page 3 Ur-Energy Inc. (a Development Stage Company) Notes to Unaudited Interim Consolidated Financial Statements June 30, 2009 (expressed in Canadian dollars) 1. Nature of operations Ur-Energy Inc. (the "Company") is a development stage junior mining company engaged in the identification, acquisition, evaluation, exploration and development of uranium mineral properties in Canada and the United States.Due to the nature of the uranium mining methods to be used by the Company on the Lost Creek property, and the definition of “mineral reserves” under NI 43-101, which uses the CIM Definition Standards, the Company has not determined whether the properties contain mineral reserves.However, the Company’s April 2008 “NI 43-101 Preliminary Assessment for the Lost Creek Project Sweetwater County, Wyoming” outlines the economic viability of the Lost Creek project, which is currently in the permitting process with state and federal regulators.The recoverability of amounts recorded for mineral properties is dependent upon the discovery of economically recoverable resources, the ability of the Company to obtain the necessary financing to develop the properties and upon attaining future profitable production from the properties or sufficient proceeds from disposition of the properties. 2. Significant accounting policies Basis of presentation Ur-Energy Inc. was incorporated on March 22, 2004 under the laws of the Province of Ontario.The Company continued under the Canada Business Corporation Act on August 7, 2006.These financial statements have been prepared by management in accordance with accounting principles generally accepted in Canada and include all of the assets, liabilities and expenses of the Company and its wholly-owned subsidiaries Ur-Energy USA Inc., NFU Wyoming, LLC, Lost Creek ISR, LLC, The Bootheel Project, LLC, NFUR Bootheel, LLC, Hauber Project LLC, NFUR Hauber, LLC, ISL Resources Corporation, ISL Wyoming, Inc. and CBM-Energy Inc.All inter-company balances and transactions have been eliminated upon consolidation. Ur-Energy Inc. and its wholly-owned subsidiaries are collectively referred to herein as the “Company”. The operating results for the interim periods presented are not necessarily indicative of the results expected for the full year. Except as set out below, the accounting policies used in the preparation of the unaudited interim consolidated financial statements conform to those used in the Company’s annual financial statements for the year ended December 31, 2008 and reflect all normal and recurring adjustments considered necessary to fairly state the results for the periods presented. These unaudited interim consolidated financial statements do not conform in all respects to the requirements of generally accepted accounting principles for annual financial statements.These unaudited interim consolidated financial statements should be read in conjunction with the audited annual consolidated financial statements for the year ended December 31, Certain comparative figures have been reclassified to conform to the presentation adopted for the current period. Page 4 Ur-Energy Inc. (a Development Stage Company) Notes to Unaudited Interim Consolidated Financial Statements June 30, 2009 (expressed in Canadian dollars) Adoption of new accounting pronouncement Sections 3064 – Goodwill and Intangible Assets Effective January 1, 2009, the Company adopted CICA Handbook Section 3064, “Goodwill and Intangible Assets”, which replaces Section 3062, “Goodwill and Intangible Assets”. The new standard establishes revised standards for the recognition, measurement, presentation and disclosure of goodwill and intangible assets. The new standard also provides guidance for the treatment of preproduction and start-up costs and requires that these costs be expensed as incurred.The adoption of this standard did not have a material impact on the consolidated financial statements. 3. Exploration accounting policy change In December 2008, the Company changed its policy for accounting for exploration and development expenditures.In prior years, the Company capitalized all direct exploration and development expenditures.Under its new policy, exploration, evaluation and development expenditures, including annual exploration license and maintenance fees, are charged to earnings as incurred until the mineral property becomes commercially mineable. Management considers that a mineral property will become commercially mineable when management has determined it is economically viable and it can be legally mined, as indicated by the receipt of key permits.Development expenditures incurred subsequent to the receipt of key permits will be capitalized and amortized on the unit-of-production method based upon the estimated recoverable resource of the mineral property.Management believes that this treatment provides a more relevant and reliable depiction of the Company’s asset base and more appropriately aligns the Company’s policies with those of comparable companies in the mining industry at a similar stage. The Company has accounted for this change in accounting policy on a retroactive basis.The comparative operating results for the three and six months ended June 30, 2008 were restated as follows:expenses increased by $2.5 million and $3.2million, net loss increased by $2.5 million and $3.2million, and loss per common share increased by $0.03 and $0.04, respectively. The Company will continue to capitalize the acquisition costs of mineral properties and capital assets. 4. Cash and cash equivalents and short-term investments The Company’s cash and cash equivalents are comprised of: As at As at June 30, December 31, 2009 2008 $ $ Cash on dep osit at banks 407,661 392,170 Guaranteed investment certificates 7,537,500 9,087,500 M oney market funds 5,387,963 1,031,882 Certificates of dep osit 13,872,000 15,288,183 27,205,124 25,799,735 Page 5 Ur-Energy Inc. (a Development Stage Company) Notes to Unaudited Interim Consolidated Financial Statements June 30, 2009 (expressed in Canadian dollars) The Company’s cash and cash equivalents of $27.2 million and short-term investments of $25.9 million consist of Canadian dollar and US dollar denominated guaranteed investment certificates, money market funds and certificates of deposits.They bear interest at annual rates ranging from 0.05% to 2.0% and mature at various dates up to April 30, 2010.These instruments are maintained at financial institutions in Canada and the United States.Of these amounts, approximately $0.4 million is covered by either the Canada Deposit Insurance Corporation or the Federal Deposit Insurance Corporation; leaving approximately $52.7 million at risk should the financial institutions with which these amounts are invested be rendered insolvent.As at June 30, 2009, the Company does not consider any of its financial assets to be impaired. 5. Bonding and other deposits Bonding and other deposits include $3,563,217 (December 31, 2008 – $2,556,815) of reclamation bonds deposited with United States financial institutions as collateral to cover potential costs of reclamation related to properties. Once the reclamation is complete, the bonding deposits will be returned to the Company. 6. Mineral properties Canada USA Total Canadian Lost Creek/ Other US Properties Lost Soldier Properties $ Balance, December 31, 2008 617,160 24,316,716 6,874,945 31,808,821 Acquisiton costs - - 478,466 478,466 Staking and claim costs (30,021 ) 4,922 8,784 (16,315 ) Labor costs 90 2,851 96,185 99,126 Material and supply costs - 400 400 Outside service costs - - 50,682 50,682 Other costs - - 79 79 Write-off (63,561 ) - (43,501 ) (107,062 ) Balance, June 30, 2009 523,668 24,324,489 7,466,040 32,314,197 Canada The Company's Canadian properties include Screech Lake, which is located in the Thelon Basin, Northwest Territories and Bugs, which is located in the Kivalliq region of the Baker Lake Basin, Nunavut.During the six months ended June 30, 2009, the Company wrote off mineral property costs associated with the Eyeberry claims. United States Lost Creek and Lost Soldier The Company acquired certain of its Wyoming properties when Ur-Energy USA entered into the Membership Interest Purchase Agreement (“MIPA”) with New Frontiers Uranium, LLC effective June 30, 2005. Under the terms of the MIPA, the Company purchased 100% of the issued and outstanding membership interests in NFU Wyoming, LLC. Assets acquired in this transaction include the extensively explored and drilled Lost Page 6 Ur-Energy Inc. (a Development Stage Company) Notes to Unaudited Interim Consolidated Financial Statements June 30, 2009 (expressed in Canadian dollars) Creek and
